Case 8:18-CV-02806-VI\/|C-.]SS Document 1 Filed 11/16/18 Page 1 of 9 Page|D 1

.._- ¢_ v '."“ ~""'

UNITED STATES DISTRICT COURT

Mn)DLE DISTRICT oF FLoRn)A - ¢_ -_; 1 3 m ;;¢ ;;
TAMPA DlvlsloN
TAMEKA cAMPBELL, ' ~.
Piaintiff CAsE No_; 8'.\% ¢\/ z.%°‘O/V 33 535
_VS_

NAVIENT SOLUTIONS, LLC

Defendant
/

 

COMPLAINT AND DEMAND FOR JURY TRIAL

COMES NOW Plaintiff, TAMEKA CAMPBELL (hereinafter “Plaintiff”),by and through
the undersigned counsel, and sues NAVIENT SOLUTIONS, LLC (hereinaiter “Defendant”), and
in support thereof respectfully alleges violations of the Telephone Consumer Protection Act, 47
U.S.C. § 227 et seq. (“TCPA”) and the Florida Consumer Collection Practices Act, Fla. Stat. §
559.55 et Seq. (“FCCPA”).

INTRODUCTION

1. The TCPA was enacted to prevent companies like NAVIENT SOLUTIONS, LLC
from invading American citizen’s privacy and prevent abusive “robo-calls.”

2. “The TCPA is designed to protect individual consumers from receiving intrusive
and unwanted telephone calls.” Mims v. Arrow Fin. Servs., LLC, -US--, 132 S.Ct., 740, 745, 181,
L.Ed. 2d 881 (2012).

3. “Senator Hollings, the TCPA’s sponsor, described these calls as ‘the scourge of
modern civilization, they wake us up in the morning; they interrupt our dinner at night; they
force the sick and elderly out of bed; they hound us until we want to rip the telephone out of the

wall.”’ 137 Cong. Rec. 30, 821 (1991). Senator Hollings presumably intended to give telephone

l

310
,.1~\*~\ who 0

Case 8:18-CV-02806-VI\/|C-.]SS Document 1 Filed 11/16/18 Page 2 of 9 Page|D 2

subscribers another option: telling the autodialers to simply stop calling.” Osorio v. State Farm
Bank, F.S.B., 746 F. 3d 1242, 1256 (l 1th Cir. 2014).

4. According to the Federal Communications Commission (FCC), “Unwanted calls
and texts are the number one complaint to the FCC. There are thousands of complaints to the
FCC every month on both telemarketing and robocalls. The FCC received more than 215,000
TCPA complaints in 2014." Fact Sheet.' Wheeler Proposal to Protect and Empower Consumers
Against Unwanted Robocalls, Texts to Wireless Phones, Federal Communications Commission,
(May 27, 2015), http://transition.fcc.gov/Daily_Releases/Daily_Business/20l5/db0527/DOC-
333676A1.pdf.

JURISDICTION AND VENUE

5. This is an action for damages exceeding Seventy-Five Thousand Dollars
($75,000.00) exclusive of attorney fees and costs.

6. Jurisdiction and venue for purposes of this action are appropriate and conferred by
28 U.S.C. § 1331, F ederal Question Jurisdiction, as this action involves violations of the TCPA.

7. Subject matter jurisdiction, federal question jurisdiction, for purposes of this
action is appropriate and conferred by 28 U.S.C. § 1331, which provides that the district courts
shall have original jurisdiction of all civil actions arising under the Constitution, laws, or treaties
of the United States; and this action involves violations of 47 U.S.C. § 227(b)(1)(A)(iii). See
Mims v. Arrow Fin. Servs., LLC, S.Ct. 740, 748 (2012) and Osorio v. State Farm Bank, F.S.B.,
746 F.3d 1242, 1249 (l 1th Cir. 2014)

8. The alleged violations described herein occurred in Hillsborough County, Florida.

Accordingly, venue is appropriate with this Court under 28 U.S.C. §139l(b)(2) as it is the

Case 8:18-cV-02806-VI\/|C-.]SS Document 1 Filed 11/16/18 Page 3 of 9 Page|D 3

judicial district in which a substantial part of the events or omissions giving rise to this action

occurred.
FACTUAL ALLEGATIONS
9. Plaintiff is a natural person, and citizen of the State of Florida, residing in

Hillsborough County, Florida

10. Plaintiff is a “consumer” as defined in Florida Statute § 559.55(8).

11. Plaintiff is the “called party.” See Breslow v. Wells Fargo Bank, N.A., 755 F. 3d
1265 (11th Cir. 2014) and Osorio v. State Farm Bank, F.S.B., 746 F.3d 1242 (11th Cir. 2014).

12. The debt that is the subject matter of this Complaint is a “student loan debt” as
defined by Florida Statute §559.55(6).

13. Defendant is a corporation which was formed in Delaware with its principal place
of business located at 2100 Edmund Halley Drive, Reston, Virginia 20191, and which conducts
business in the State of Florida through its registered agent, Corporation Service Company
located at 1201 Hays Street, Tallahassee, Florida 32301-2525.

14. Defendant is a “creditor” as defined in Florida Statute §559.55(5).

15. Upon receipt of the calls from Defendant, Plaintiff" s caller ID identified the calls
were being initiated from, but not limited to, the following phone numbers: (617) 762-5957,
(703) 439-1083, (317) 550-5575, (570) 904-8750 and (765) 637-0793, and when those numbers
are called, a pre-recorded message answers “Thank you f`or calling Navient.”

16. Defendant attempted to collect an alleged debt from Plaintiff by this campaign of
telephone calls.

17. Plaintiff is the subscriber, regular user and carrier of the cellular telephone

number (407) *** - 8901, and was the called party and recipient of Defendant’s calls.

Case 8:18-cV-02806-VI\/|C-.]SS Document 1 Filed 11/16/18 Page 4 of 9 Page|D 4

18. Defendant placed an exorbitant number of calls to Plaintiff’s cellular telephone
(407) *** - 8901 in an attempt to collect on a student loan.

19. On several occasions over the last four (4) years Plaintiff instructed Defendant’s
agent(s) to stop calling her cellular telephone

20. Upon information and belief, some or all of the calls the Defendant made to
Plaintiff"s cellular telephone number were made using an “automatic telephone dialing system”
which has the capacity to store or produce telephone numbers to be called, using a random or
sequential number generator (including but not limited to a predictive dialer) or an artificial or
prerecorded voice; and to dial such numbers as specified by 47 U.S.C § 227(a)(1) (hereinafter
“autodialer calls”). Plaintiff will testify that she knew it was an autodialer because of the vast
number of calls she received, and because she heard a pause when she answered her phone
before a voice came on the line and she received prerecorded messages frorn Defendant.

21. On or about September 11, 2018, Plaintiff answered a call from Defendant to her
aforementioned cellular telephone number, after a brief pause, she was eventually connected to a
live representative, and informed an agent/representative of Defendant that the calls to her
cellular phone Were harassing, and demanded that they cease calling her aforementioned cellular
telephone number.

22. During the aforementioned phone ca11 with Defendant in or about September ll,
2018, Plaintiff unequivocally revoked any express consent Defendant may have had for
placement of telephone calls to Plaintiff’ s aforementioned cellular telephone number by the use
of an automatic telephone dialing system or a pre-recorded or artificial voice.

23. Each subsequent ca11 the Defendant made to the Plaintiff’s aforementioned

cellular telephone number was done so without the “express consent” of the Plaintiff.

Case 8:18-cV-02806-VI\/|C-.]SS Document 1 Filed 11/16/18 Page 5 of 9 Page|D 5

24. Each subsequent call the Defendant made to the Plaintiff’s aforementioned
cellular telephone number was knowing and willful.

25. Defendant called Plaintiff on a daily basis, up to six (6) times per day.

26. Defendant called Plaintiff on Plaintiff’s cellular telephone approximately one
hundred (100) times in an attempt to collect a debt. Due to the volume of calls Plaintiff received
over a lengthy period of time, she was not able to properly catalogue each and every call and it is
expected that a review of Defendant’s records will reflect all of the unwanted calls placed to
Plaintiff,

27. Defendant continues to place unwanted calls to Plaintiff.

28. Defendant has a corporate policy to use an automatic telephone dialing system or
a pre-recorded or artificial voice to individuals just as it did to Plaintiff’ s cellular telephone in
this case.

29. Defendant has a corporate policy to use an automatic telephone dialing system or
a pre-recorded or artificial voice just as it did to Plaintiff’s cellular telephone in this case, with no
way for the consumer, Plaintiff, or Defendant, to remove the number.

30. Defendant’s corporate policy is structured so as to continue to ca11 individuals like
Plaintiff, despite these individuals explaining to Defendant they wish for the calls to stop.

31. Defendant has numerous other federal lawsuits pending against it alleging similar
violations as stated in this Complaint.

32. Defendant has numerous complaints across the country against it asserting that its
automatic telephone dialing system continues to call despite requested to stop.

33. Defendant has had numerous complaints from consumers across the country

against it asking to not be called; however, Defendant continues to call the consumers.

Case 8:18-cV-02806-VI\/|C-.]SS Document 1 Filed 11/16/18 Page 6 of 9 Page|D 6

34. Defendant’s corporate policy provided no means for Plaintiff to have her number
removed from Defendant’s call list.

35. Defendant has a corporate policy to harass and abuse individuals despite actual
knowledge the called parties do not wish to be called.

36. Not a single call placed by Defendant to Plaintiff were placed for “emergency
purposes” as specified in 47 U.S.C. § 227(b)(l)(A).

37. Defendant willfully and/or knowingly violated the TCPA with respect to Plaintiff,

38. From each and every call placed without consent by Defendant to Plaintiff’s cell
phone, Plaintiff suffered the injury of invasion of privacy and the intrusion upon her right of
seclusion.

39. From each and every call without express consent placed by Defendant to
Plaintiff’s cell phone, Plaintiff suffered the injury of occupation of her cellular telephone line and
cellular phone by unwelcome calls, making the phone unavailable for legitimate callers or
outgoing calls while the phone was ringing from Defendant’s calls.

40. From each and every call placed without express consent by Defendant to
Plaintiff’s cell phone, Plaintiff suffered the injury of unnecessary expenditure of her time. For
calls she answered, the time she spent on the call was unnecessary as she repeatedly asked for the
calls to stop. Even for unanswered calls, Plaintiff had to waste time to unlock the phone and deal
with missed call notifications and call logs that reflected the unwanted calls. This also impaired
the usefulness of these features of Plaintiff’s cellular phone, which are designed to inform the
user of important missed communications

4l. Each and every call placed without express consent by Defendant to Plaintiff’s

cell phone was an injury in the form of a nuisance and annoyance to Plaintiff, For calls that were

Case 8:18-cV-02806-VI\/|C-.]SS Document 1 Filed 11/16/18 Page 7 of 9 Page|D 7

answered, Plaintiff had to go to the unnecessary trouble of answering them. Even for unanswered
calls, Plaintiff had to waste time to unlock the phone and deal with missed ca11 notifications and
call logs that reflected the unwanted calls. This also impaired the usefulness of these features of
Plaintiff' s cellular phone, which are designed to inform the user of important missed
communications

42. Each and every call placed without express consent by Defendant to Plaintiff’s
cell phone resulted in the injury of unnecessary expenditure of Plaintiff’ s cell phone’s battery
power.

43. Each and every ca11 placed without express consent by Defendant to Plaintiff’s
cell phone where a voice message was left which occupied space in Plaintiff’s phone or network.

44. Each and every call placed without express consent by Defendant to Plaintiff’s
cell phone resulted in the injury of a trespass to Plaintiff’s chattel, namely her cellular phone and
her cellular phone services.

45. As a result of the calls described above, Plaintiff suffered an invasion of privacy.
Plaintiff was also affect in a personal and individualized way by stress, and anger.

COUNT I
(Violation of the TCPA)

46. Plaintiff fully incorporates and realleges paragraphs one (1) through forty-five
(45) as if fully set forth herein.

47. Defendant willfully violated the TCPA with respect to Plaintiff, especially for
each of the auto-dialer calls made to Plaintiff"s cellular telephone after Plaintiff notified
DEFENDANT that she wished for the calls to stop.

48. Defendant repeatedly placed non-emergency telephone calls to Plaintiff’s cellular

telephone using an automatic telephone dialing System or prerecorded or artificial voice without

7

Case 8:18-cV-02806-VI\/|C-.]SS Document 1 Filed 11/16/18 Page 8 of 9 Page|D 8

Plaintiff’s prior express consent in violation of federal law, including 47 U.S.C §
227(b)(l)(A)(iii).

WHEREFORE, Plaintiff respectfully demands a trial by jury on all issues so triable and
judgment against NAVIENT SOLUTIONS, LLC for statutory damages, punitive damages,
actual damages, treble damages, enjoinder from further violations of these parts and any other
such relief the court may deem just and proper.

COUNT II
(Violation of the FCCPA)

49. Plaintiff fully incorporates and realleges paragraphs one (1) through forty five
(45) as if fully set forth herein

50. At all times relevant to this action Defendant is subject to and must abide by the
laws of the State of Florida, including Florida Statute § 559.72.

51. Defendant has violated Florida Statute § 559.72(7) by willfully communicating
with the debtor or any member of his or her family with such frequency as can reasonably be
expected to harass the debtor or his or her family.

52. Defendant began calling the co-signer two to three times per day while he is at
work and/or during his dialysis treatments

53. Plaintiff attempted to explain to Defendant she was unable to resolve her loans at
the present time.

54. Nevertheless, Defendant has contacted Plaintiff up to six times per day.

55. More recently, Defendant began calling Plaintiff in the evening hours.

56. Defendant has violated Florida Statute § 559.72(7) by willfully engaging in other
conduct which can reasonably be expected to abuse or harass the debtor or any member of his or

her family.

Case 8:18-cV-02806-VI\/|C-.]SS Document 1 Filed 11/16/18 Page 9 of 9 Page|D 9

57. Defendant’s actions have directly and proximately resulted in Plaintiff s prior and
continuous sustaining of damages as described by Florida Statute § 559.77.

WHEREFORE, Plaintiff respectfully demands a trial by jury on all issues so triable and
judgment against NAVIENT SOLUTIONS, LLC for statutory damages, punitive damages,
actual damages, costs, interest, attorney fees, enjoinder from further violations of these parts and
any other such relief the court may deem just and proper.

Respectfully submitted,

   
  
 

 
 

           

.¢`.1.". 51 ii
wl

 

   

7. elle Neal, sq.
Florida Bar #: 774561

Morgan & Morgan, Tampa, P.A.
One Tampa City Center

201 N. Franklin Street, 7th Floor '
Tampa, FL 33602

Tele: (813) 223-5505

Fax: (813) 223-5402
JNeal@forthepeople.com;
MMminez@fonhepeople.com

Attorney for Plaintiff l

 

